Citation Nr: 1520736	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-21 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 percent for overactive bladder.

2.  Entitlement to an initial evaluation higher than 10 percent for lumbar spine degenerative disc disease (DDD).

3.  Entitlement to an initial evaluation higher than 10 percent for left, lumbar radiculopathy.

4.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis with bilateral plantar spurs.

5.  Entitlement to an initial compensable evaluation for scars, status post-bilateral breast biopsies.

6.  Entitlement to an initial compensable evaluation for hypothesia, left mental nerve, status post-apertognathia and class III malocclusion surgery.

7.  Entitlement to an initial compensable evaluation for hypothesia, right mental nerve, status post-apertognathia and class III malocclusion surgery.

8.  Entitlement to an initial compensable evaluation for bilateral leg eczema.

9.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 2010. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  An April 2011 rating decision-in pertinent part, granted service connection for an overactive bladder with an initial 20-percent rating; bilateral plantar fascitis with spurs; bilateral breast biopsy scar residuals, both with noncompensable ratings, all effective in January 2011; and, denied entitlement to service connection for bilateral hearing loss.  An August 2011 rating decision granted service connection for lumbar DDD with an initial 10-percent rating; left lumbar radiculopathy of the left lower extremity with an initial 10-percent rating; eczema of the bilateral lower extremities, and bilateral hypothesia of the mental nerve, both with initial noncompensable ratings, all effective in January 2011.  The Veteran perfected an appeal of all of those determinations. 

The Veteran relocated to Texas, and there are documents in VBMS that were received at the Waco, TX RO; but, there is no indication in the claims file that jurisdiction of the claims file has been transferred to the Waco RO.

In August 2013, the Veteran executed a power of attorney (POA) to the Texas Veterans Commission, but the October 2013 Appellate Brief was submitted by her prior representative.  In light of subsequent POA, the October 2013 Brief is without legal effect.  See 38 C.F.R. § 14.631(f)(1) (2014).  Hence, the Board notes her representative as shown on the title page.

In addition to her paper claims file, the Veteran also has Virtual (VVA) and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, prior to certification of the case to the Board by the Salt Lake City RO, the Waco RO received the Veteran's request for a Board hearing via video conference.  This document is in VBMS but not VVA.  There is no indication in either VVA or VBMS that the Veteran has withdrawn her hearing request. 

Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule a hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If she wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




